Citation Nr: 1707327	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-37 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected bilateral plantar fasciitis.

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to January 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The case was previously before the Board in March 2014 when the Board reopened the claims of service-connected for bilateral knee and back disabilities and remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2014 Board remand, VA clinical opinions were obtained in October 2014 and February 2015; however, the opinions rendered by the examiner are inadequate.

As the VA examiner did not provide an adequate rationale for either opinion, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion must be obtained to clarify these issues.

Back Disability

In a February 2015 VA exam, the VA examiner found that the Veteran did not have a back disorder.  The examiner did not provide opinions as to direct service connection or aggravation.  The examiner noted a diagnosis of a normal lumbar spine in 2015.  However, in a February 2008 VA exam the Veteran was diagnosed with scoliosis of the thoracolumbar spine and kyphosis.  In June 2008, a private chiropractor diagnosed the Veteran with sacral disorders, segmental dysfunction of the sacral region, cervical brachial syndrome, and segmental dysfunction of the cervical region.  An addendum opinion must be obtained to address whether the Veteran has a current back disorder.  The opinion should also address if the Veteran has had a back disorder during the appellate period that is related to service or a service-connected disability. 

Also, in the February 2015 VA exam, the VA examiner noted that the Veteran's past x-rays were entirely normal.  The Veteran's most recent x-ray of the spine was taken in February 2008.  The Board finds it necessary that a new exam including x-rays should be completed before the addendum opinion can be given. 

Bilateral Knee Disability

In an October 2014 VA exam, the VA examiner notes that the Veteran has a current diagnosis of chondromalacia of the left knee in 2005, degenerative joint disease of both knees in 2008, and patellofemoral syndrome of both knees in 2014.  The VA examiner addressed direct service connection but did not provide a rationale regarding aggravation for secondary service connection; essentially stating that "one joint does not affect other joints."  In January 2015, the VA examiner provided a follow up opinion regarding aggravation and stated that there was no clinical indication in the service medical records that aggravation was a factor.  The Board finds that this explanation is not a sufficient medical opinion on aggravation and an addendum must be provided.  Phrases like "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Allen v. Brown, 7 Vet. App. 439 (1995).

In October 2014, the RO asked the Veteran to provide information and releases to enable VA to obtain any pertinent treatment records.  The Veteran did not respond.  On remand, he should be asked to again to identify any treatment providers and provide releases for VA to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back or knee complaints since 2008.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of the back and knee disabilities.  

The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  Based on the examination and review of the record, the opinion provider should specifically address the following:

(a)  Specifically identify all back and knee pathology.

(b)  For any currently diagnosed back or knee disorder, is it at least as likely as not (50 percent or higher degree of probability) that the condition was incurred in or is otherwise related to service?  In answering this question, the examiner should consider the Veteran's history of parachute jumping in service. 

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current bilateral knee or back condition is caused by his service-connected bilateral plantar fasciitis.

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected bilateral plantar fasciitis aggravated any current bilateral knee or back condition.

Regarding the Veteran's back condition the clinician should consider the pertinent evidence to include: (i) the February 2008 VA exam showing a diagnosis of scoliosis of the thoracolumbar spine and kyphosis (ii) the June 2008 private chiropractor report showing a diagnosis of sacral disorders, segmental dysfunction of the sacral region, cervical brachial syndrome, and segmental dysfunction of the cervical region.

The examiner is informed that aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




